DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Sopp on 05/05/2021.
The application has been amended as follows: 
Claim 1
A process for dehydrating alcohols to olefins, comprising:
a) a reaction step comprising reacting a feedstock comprising at least one alcohol in the gas phase under operating conditions including a weighted average temperature of between 250 and 400°C, a pressure of between 0.2 MPa and 1 MPa and a WWH (weight of alcohol in the feedstock per weight of catalyst per gram) of between 1 and 18 h-1, in the presence of a catalyst comprising a zeolite comprising at least one series of channels the opening of which is defined by a ring of 8 oxygen atoms (8 MR), to produce an olefin effluent and a spent catalyst;
b) a catalyst selectivation step comprising, for a period of between 0.5 and 5 hours, stopping the flow of the feedstock and maintaining the temperature and pressure of said step a) in the presence of the spent catalyst to obtain a selectivated catalyst; and
c) resuming the flow of the feedstock in the presence of the selectivated catalyst on conclusion of step b) under the operating conditions of step a);
, where said isoolefins n are isoolefins comprising n carbon atoms and n ranges from 4 to 21, or when the conversion of the at least one alcohol in said step a) is less than 99%, and 
wherein the catalyst is not subject to regeneration by combustion and/or regeneration fluid between the end of step a) and the beginning of step c).

Claim 13: Canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests a process for dehydrating alcohols under the conditions recited in claim 1 to produce an olefin effluent and a spent catalyst, wherein the process further comprises a catalyst selectivation step comprising, for a period of between 0.5 and 5 hours, stopping the flow of the feedstock and maintaining the temperature and pressure of the reaction step in the presence of the spent catalyst to obtain a selectivated catalyst, followed by the resuming of the flow of the feedstock to the selectivated catalyst. The claimed process containing the catalyst selectivation step is considered novel and unobvious over the prior art.  
As noted in the Remarks filed 04/15/2021 (pg. 6), the selectivation step in claim 1 is not intended to be a regeneration step typically known in the art where the catalyst is treated by combustion and/or a regeneration fluid. And, claim 1 has been amended by adding the recitation of claim 13, which would clearly differentiate the recited catalyst selectivation step from a regeneration step by combustion and/or regeneration fluid. As pointed out by Applicant (pg. 6), while the applied prior art references, Adam (US 2013/0204057) and Chisholm (US 2003/0125598), teach a regeneration step where the catalyst is regenerated with a regeneration 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772                                                   



/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772